785 F.2d 308
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETER FILIPAS, Plaintiff-Appellant,v.WORKMEN'S COMPENSATION; SUMMIT COUNTY COMMISSIONERS,Defendants-Appellees.
85-3230
United States Court of Appeals, Sixth Circuit.
1/13/86

ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action brought under 42 U.S.C. Sec. 1983, plaintiff tendered a complaint (and request for in forma pauperis status) against the named defendants in connection with the denial of certain worker's compensation benefits.  The district court denied leave to file this action and ordered it terminated on the authority of 28 U.S.C. Sec. 1915(d).  Plaintiff has appealed.  On appeal, plaintiff moves to vacate the district court decision, moves for the appointment of appellate counsel and requests in forma pauperis status.  Defendants move to dismiss the appeal and seek the imposition of sanctions on plaintiff.  Plaintiff has also filed a formal and an informal brief.


3
Upon consideration, we affirm.  The district court caused this action to be terminated for plaintiff's failure to comply with an earlier order of the court.  That order mandated that plaintiff seek leave to file pro se actions accompanied by a certification that the action was new and had never before been decided on the merits in federal court.  This requirement was apparently in response to plaintiff's propensity to file repeatedly actions which had been previously found to be meritless.  The complaint and attendant documents lack this certification.  As this was not a dismissal on the merits, plaintiff is presumably free to seek leave to refile this action and append the necessary certification.  We, of course, make no judgment as to the merits of the complaint as that is not an issue properly before us.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motions to dismiss, to impose sanctions, to vacate the judgment, to permit in forma pauperis filing, and to appoint appellate counsel are denied.  It is further ORDERED that the final order of the district court be and it is hereby affirmed.